FILE COPY




                               IN THE SUPREME COURT OF TEXAS
                                         -- -- -- --


NO. 14-1040

 GREG CUNNINGHAM                                 §
 v.                                              §
                                                                                 Dallas County,
 DIVIDEND INVESTMENT, A                          §
 TEXAS JOINT VENTURE,                            §
                                                                                   5th District.
 FAROOQ SELOD, AMANULLAH                         §
 KHAN, AND BOBBY H. ANGLIN                       §




                                                                            February 13, 2015

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
         It is further ordered that petitioner, GREG CUNNINGHAM, pay all costs incurred on
 this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 1st day of April, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk